Citation Nr: 0321188	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  01-06 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of right ankle injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an adverse rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that declined an increased (compensable) rating 
for residuals of right ankle injury.  In January 2002, the 
veteran appeared and testified via videoconference hearing 
before C.W. Symanski who is the Veterans Law Judge rendering 
the final determination in this claim and was designated by 
the Chairman of the Board to conduct that hearing.  
38 U.S.C.A. § 7102(b) (West 2002).  The Board reviewed the 
case in July 2002 at which time further development of the 
claim was conducted pursuant to 38 C.F.R. § 19.9(a)(2).

The Board notes that the veteran has argued on two occasions 
that he manifests disability of the legs due to a cold injury 
while stationed in Germany during World War II.  The Board 
refers this claim to the RO for appropriate action.


REMAND

As indicated in the Introduction, the Board conducted 
additional development of the claim, pursuant to 38 C.F.R. 
§ 19.9(a)(2), in July 2002.  As part of that development, the 
Board requested a VA examination of the veteran, but there is 
no indication of record that an attempt was made to schedule 
the veteran for examination.  The claim must be remanded to 
the RO to schedule the veteran for VA orthopedic examination.  
On remand, the RO should obtain current private and VA clinic 
records, and provide the veteran with a notice which complies 
with the provisions of 38 U.S.C.A. § 5103.



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must send the veteran notice 
which complies with the provisions of 
38 U.S.C.A. § 5103.  The RO should also 
review the claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should obtain the veteran's 
records of VA and non-VA treatment for 
right ankle disability since February 
2003.

3.  Upon completion of the above, the RO 
should schedule the veteran for orthopedic 
examination to determine the nature and 
etiology of his service connected 
residuals of injury to the right ankle.  
In addition to addressing the range of 
motion of the right ankle, the examiner is 
requested to specifically address the 
extent, if any, of functional loss of use 
of the right ankle due to pain, 
incoordination, weakness, pain on flare-
ups and fatigability with use that is 
attributable to service connected 
disability.  If feasible, such findings 
should be portrayed in terms of degrees of 
additional loss of motion.  To the extent 
possible, the examiner should delineate 
the symptoms attributable to service 
connected residuals of right ankle injury 
from non-service connected disability 
(i.e., arteriosclerosis and claudication).  
Send the claims folder to the examiner for 
review.

4.  Thereafter, the RO should readjudicate 
the claim for an increased (compensable) 
rating for residuals of right ankle 
injury.  If the claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




